DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
An amendment, filed 1/15/2021, is acknowledged.  Claims 1, 4, 12, 14 and 19 are amended.  No new matter is added.  Claims 1-20 are currently pending, claims 5, 9-11, and 17-18 are withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-8, 12-16, and 19-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "non-homogeneously arranged" in claims 1, 12 and 19 is a relative term which renders the claim indefinite.  The term "non-homogeneously arranged" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  For example, it is unclear if the term refers to a non-homogeneous arrangement of particles related to density, position within the hot press (e.g. inconsistent surface level), particle orientation, and/or composition (e.g. non-.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 12-13, 15-16, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2014/0271323)(previously cited).
With respect to Claims 1-2, 12, and 19-20, Wang teaches a method of making a rare earth magnet comprising grain boundary diffusion of a heavy rare earth element, the method comprising coating particles of a rare earth magnet with a heavy rare earth or heavy rare earth alloy, thereby forming a plurality of coated particles wherein the rare earth magnetic particles comprise a plurality of grains, then performing a step of hot pressing or die-upset of the coated magnetic particles in a die and thus resulting in a final desired shape. (para. 8-10, 35-46, 57-63).  
Wang teaches that the step of hot-pressing with a subsequent aging step enhances grain boundary diffusion with reduced temperature and time needed for sintering and heat treatment processes. (para. 24).  The hot-pressing or die-upset step of Wang comprises simultaneously heating and pressing (i.e. compacting) the coated particles, and in the case of die-upset comprises hot deformation of the magnetic material resulting in grain realignment. (para. 66-77).  Thus, Wang is deemed to teach wherein the step of heat treating and compacting includes hot deformation of the coated particles. 
Finally, Claims 1 and 12 each recite the limitation “transferring the plurality of coated particles to a hot press, wherein the plurality of coated particles is non-homogeneously arranged within the hot press” and Claim 19 recites “wherein the plurality of coated particles is non-homogeneously arranged within the hot-working instrument,” wherein the term “hot-working instrument” is interpreted to include a hot press as well as other hot working devices known in the art.  Wang teaches steps of coating particles, forming in a mold, and subsequently hot pressing in a die. (see 8-10, 35-46, 57-63).  Thus, the method of Wang necessarily comprises transferring the plurality of coated particles into hot press.
Furthermore, Wang teaches that the plurality of coated magnetic particles comprises an inhomogeneous distribution of rare earth element(s). (para. 35-36).  As the plurality of coated particles taught by Wang are inherently non-homogeneous, any arrangement of the particles within the hot press is interpreted to result in a non-homogenous arrangement of the particles.  Therefore, Wang is deemed to necessarily teach a method comprising “transferring the plurality of coated particles to a hot press, wherein the plurality of coated particles is non-homogeneously arranged within the hot press” as in Claims 1 and 12 and “wherein the plurality of coated particles is non-homogeneously arranged within the hot-working instrument” as in Claim 19.
With respect to Claims 3 and 13, Wang teaches wherein the rare earth magnetic particles are in the form of a powder. (para. 8, 35, 57-63).
With respect to Claims 6-7 and 16, Wang teaches wherein the coating material is a heavy rare earth in metallic alloy form, comprising Dy, Tb, or both. (para. 8, 24, 35-46, 63).
With respect to Claims 8 and 15, Wang teaches wherein the coating step comprises gas-powder spraying. (para. 57-61).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2014/0271323)(previously cited) as applied to Claims 3 and 13, respectively.
With respect to Claims 4 and 14, Wang teaches embodiments wherein the particles have a size of 1-200 microns before a milling step, which reduces their size to “a few microns” and may be adjusted by controlling the milling time. (para. 52).  Thus, Wang is deemed to teach particles having a size overlapping the claimed range of 1 to 100 microns.   It would have been obvious to one of ordinary skill in the art to select from the portion of the overlapping ranges.  Overlapping ranges, in particular, where the ranges of a claimed composition overlap with the ranges disclosed in the prior art, have been held sufficient to establish a prima facie case of obviousness.  MPEP § 2144.05.

Response to Arguments
Applicant’s arguments, filed 1/15/2021, with respect to the rejections under 35 U.S.C. 102 and 103 over Suzuki have been fully considered and are persuasive in view of Applicant’s amendments to the claims.  Specifically, Suzuki fails to teach transferring a plurality of coated particles to a hot press or hot working instrument, wherein the plurality of coated particles is non-homogeneously arranged within the hot press or hot working instrument. The rejections of Claims 1-4, 6-8, 12-16, and 19-20 over Suzuki have been withdrawn. 
Applicant's arguments filed 1/15/2021 with respect to the rejections under 35 U.S.C. 102 and 103 over Wang have been fully considered but they are not persuasive.
Applicant argues that prior art Wang fails to teach a method comprising a step of transferring a plurality of coated particles to a hot press or hot working instrument, wherein the plurality of coated particles is non-homogeneously arranged within the hot press or hot working instrument.  These arguments have been fully considered but are not found persuasive.
Wang teaches that the plurality of coated magnetic particles comprise an inhomogeneous distribution of rare earth element(s). (para. 35-36).  As the plurality of coated particles taught by Wang are inherently non-homogeneous, any arrangement of the particles within the hot press is interpreted to result in a non-homogenous arrangement of the particles.  Therefore, Wang is deemed to necessarily teach a method comprising “transferring the plurality of coated particles to a hot press, wherein the plurality of coated particles is non-homogeneously arranged within the hot press” as in Claims 1 and 12 and “wherein the plurality of coated particles is non-homogeneously arranged within the hot-working instrument” as in Claim 19.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A HEVEY whose telephone number is (571)270-0361.  The examiner can normally be reached on Monday-Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/JOHN A HEVEY/Primary Examiner, Art Unit 1735